14‐268‐cv  
        Cetina v. Westchester County Department of Public Safety Services and Longworth, et al. 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 3rd day of September, two thousand 
        fourteen. 
                                        
        PRESENT:  JOHN M. WALKER, JR., 
                     RICHARD C. WESLEY, 
                     DEBRA ANN LIVINGSTON, 
                                       Circuit Judges.                              
        ____________________________________________ 
         
         
        LIEUTENANT HENRY CETINA, 
         
                                       Plaintiff‐Appellant, 
         
                     ‐v.‐                                              14‐268‐cv 
         
        GEORGE N. LONGWORTH, Police Commissioner/Sheriff, 
        JOSEPH J. YASINSKI, Deputy Commissioner, WESTCHESTER  
        COUNTY, 
         
                                       Defendants‐Appellees, 
         


                                                             1
 WESTCHESTER COUNTY DEPARTMENT OF PUBLIC  
 SAFETY SERVICES, 
  
                              Defendant. 
  
 ____________________________________________ 
  
 FOR APPELLANT:         KAREN S. BURSTEIN, Law Offices of Karen S. 
                        Burstein, New York, NY. 
  
  FOR APPELLEES:        ADAM RODRIGUEZ, Senior Assistant County 
                        Attorney (Robert F. Meehan, on the brief), White Plains, 
                        NY. 
  
       Appeal from the United States District Court for the Southern District of 
 New York (Nelson S. Román, Judge). 
  
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED. 

       Plaintiff‐Appellant Henry Cetina appeals from a December 30, 2013 

Memorandum and Order of the United States District Court for the Southern 

District of New York (Nelson S. Román, J.) dismissing his Third Amended 

Complaint (“TAC”).  Cetina principally challenges the dismissal of the majority 

of his Title VII claims as untimely or non‐actionable and his 42 U.S.C. § 1983 and 

42 U.S.C. § 1981 claims as failing to state a claim.  We assume the parties’ 

familiarity with the underlying facts, the procedural history, and the issues for 

review. 



                                          2
      A Title VII employment discrimination claim must be filed with the Equal 

Employment Opportunity Commission (“EEOC”) or New York State Division of 

Human Rights (“SDHR”) within 300 days of the alleged unlawful practice.  42 

U.S.C. § 2000e.  Cetina filed his claim with the appropriate agencies on March 7, 

2011.  Accordingly, Cetina’s claims are timely so long as the challenged conduct 

occurred within 300 days before this date.  See Annis v. County of Westchester, 136 

F.3d 239, 246 (2d Cir. 1998). 

      Cetina argues that the statutory period for his failure to promote claim 

should not begin to run until August 2010, when the Westchester County 

Department of Public Safety (“DPS”) officially announced that another 

individual received a promotion that Cetina had sought.  However, this Court 

has held that the limitations period begins to run when the plaintiff receives 

notice of the adverse action.  Miller v. Int’l Tel. & Tel. Corp., 755 F.2d 20, 23 (2d Cir. 

1985); see also Chardon v. Fernandez, 454 U.S. 6, 8 (1981) (per curiam); Del. State 

Coll. v. Ricks, 449 U.S. 250, 258 (1980).  Because Cetina received notice of this 

promotion prior to August 2010—in February 2010— the official announcement 

does not control the start of the 300–day period.  Accordingly, the district court 

properly dismissed Cetina’s Title VII failure to promote claim.  The district court 




                                            3
also properly dismissed Cetina’s denial of training and assignments claim, and 

his harassment claim as untimely. 

      Cetina alternatively contends that his hostile work environment claim is 

timely because the facts underlying it constitute a “continuing violation.”  But 

this Court has explained that “multiple incidents of discrimination, even similar 

ones, that are not the result of a discriminatory policy or mechanism do not 

amount to a continuing violation.”  Lambert v. Genesee Hosp., 10 F.3d 46, 53 (2d 

Cir. 1993).  Cetina admits that the acts themselves are time barred, but argues 

that the resulting investigation into them is part of a continuing violation.  

However, the actions Cetina identifies and the investigation that followed are 

discrete acts that do not create a continuing violation.  See Washington v. County of 

Rockland, 373 F.3d 310, 317 (2d Cir. 2004). 

      As to Cetina’s disparate impact claim, it is also time barred as to Cetina’s 

reliance on acts that did not occur within 300 days of his SDHR filing.  To the 

extent that Cetina hinges his disparate impact claim on the August 2010 overtime 

decision, he fails to allege causation: Cetina argues only that part of the benefit of 

his job (overtime) was made available to all supervisors in the patrol division, 

instead of solely to him.  Moreover, Cetina fails to make out a substantial or 




                                          4
statistically significant disparity in this change in policy.  The district court 

correctly dismissed this claim. 

      Cetina also claims unlawful retaliation under Title VII from his filing of 

internal complaints with DPS.  However, because Cetina did not raise these 

claims in his filing with the SDHR and the EEOC, the claims were not exhausted 

and were properly dismissed on this basis.  See Williams v. N.Y.C. Hous. Auth., 

458 F.3d 67, 70 (2d Cir. 2006) (per curiam). 

      Cetina’s Monell claim also fails.  His operative complaint concedes in 

numerous places that Defendant Westchester County Department of Public 

Safety Services had an official policy at odds with the alleged policy that Cetina 

challenges.  Moreover, Cetina fails to allege facts that, if true, would demonstrate 

the existence of a practice so persistent and widespread that it would establish, in 

effect, that the municipality was the “moving force” behind the activity.  Roe v. 

City of Waterbury, 542 F.3d 31, 37 (2d Cir. 2008).  Accordingly, the district court 

correctly determined that “no facts” revealed or hinted at a pattern of 

discrimination through policy, custom, or practice. 

      In addition, Cetina brings a 42 U.S.C. § 1981 equal protection claim against 

Deputy Commissioner Yasinski, who informed Cetina in February 2010 that a 




                                           5
colleague would receive the promotion Cetina sought, and Commissioner 

Longworth, who was head of DPS at that time.  To establish a § 1981 claim, 

plaintiffs must factually allege that: (1) plaintiffs are members of a racial 

minority; (2) defendants acted with intent to discriminate on the basis of race; 

and (3) the alleged discrimination involved one of the statute’s enumerated 

activities.  Mian v. Donaldson, Lufkin & Jenrette Sec. Corp., 7 F.3d 1085, 1087 (2d Cir. 

1993) (per curiam). 

      Cetina fails to allege Defendants’ intent to discriminate on the basis of race.  

As to Yasinski, the allegations amount to a description of a conversation with 

regard to another individual’s promotion over Cetina and a statement that 

Yasinski confirmed Cetina’s presence at a training session.  The facts involved 

therein are insufficient make out a § 1981 claim.  This same logic applies to the 

claim as to Commissioner Longworth, against whom Cetina alleges even less. 

      Lastly, the court properly dismissed Cetina’s § 1981 retaliation claim 

brought against Longworth and Yasinski in their individual capacities.  As 

discussed above, Cetina fails to sufficiently allege a causal connection between 

the alleged protected activity and subsequent challenged conduct, which he also 




                                           6
fails to link to Defendants.  Accordingly, the district court properly dismissed 

Cetina’s § 1981 retaliation claim against Yasinski and Longworth. 

      We have considered all of Cetina’s remaining arguments and find them to 

be without merit.  For the reasons stated above, the judgment of the district court 

is AFFIRMED.                            

                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                        




                                           7